DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/928,901 filed on 7/14/2020.
Claims 1-26 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. FR1907911, filed on 07/15/2019.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 07/06/2022, 08/10/2021, and 07/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-2, 5, 8-18, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Daemen et al. (US 2019/0222421; Hereinafter “Daemen”) in view of Walmsley (US 2009/0213427).
Regarding claim 1, Daemen teaches a method, comprising: 
generating, using a first circuit of a device at a first time, a first fingerprint based on first states of a plurality of second circuits of the device (Daemen: Fig. 1-4, Fig. 6, Para. [0108], the printer circuit selects a number NB, for example, randomly. Number NB for example forms message M to be submitted to the sponge function (FIG. 4).  Para. [0107], The SHA algorithm, and more particularly SHA-3, is an algorithm using a sponge function of the type illustrated in FIG. 4. [fingerprint of state of printer circuit is generated by the circuit executing the SHA-3 algorithm using the sponge function] Para. [0061], circuit 1 further comprises an encryption circuit or function 2 (ALGO) implementing one or a plurality of encryption algorithms. Element 2 may be a hardware circuit executing the encryption algorithm in hardware fashion (wired logic), a software function executing a program implemented by a processor (for example, circuit 11) or a combination of both.); 
generating, using the first circuit at a second time, a second fingerprint based on second states of the plurality of second circuits, the second states of the second circuits being based on an output of the first circuit (Daemen: Para. [0110], In the example of FIG. 6, it is also assumed that the printer (the electronic circuit that it comprises) has the same signature algorithm as the cartridge and that it also calculates (block 66′) a result R′ of signature of number NB. . [second fingerprint of second state of printer circuit is generated based on NB by the circuit executing the SHA-3 algorithm using the sponge function] Para. [0108], Number NB is transmitted by the printer to the circuit of cartridge CART so that the latter submits it to signature algorithm 66, using the sponge function based on encryption function f. Result R or information which is a function of this result is returned by cartridge CART to printer PRT.); 
performing a comparison between the second fingerprint and electronic data received from an external device (Daemen: Para. [0110], The printer is then capable of verifying (block 68, CHECK) whether the signature calculated by the cartridge based on number NB is identical to the signature that it has itself calculated. Para. [0108], Result R or information which is a function of this result is returned by cartridge CART to printer PRT.); and 
authorizing operation of the device with the external device based on a result of the comparison (Daemen: Para. [0110], If the cartridge is authentic, then the printer authorizes its use in the printing operations carried out by the printer. If not, various forms of countermeasures, usual per se, may be provided, for example, a turning-off of the printer, the emitting of an error message, a total or partial locking of functions of the printer, etc.).
Daemen does not explicitly teach a plurality of second circuits of the device.  
In an analogous art, Walmsley teaches a plurality of second circuits of the device (Walmsley: Para. [0126], In the general sense, every preferred embodiment SoPEC-based printer architecture will contain: Para. [0127], One or more SoPEC devices. Para. [0128], One or more linking printheads. Para. [0129], Two or more LSS busses. Para. [0130], Two or more QA chips. Para. [0131], Connection to host, directly via USB2.0 or indirectly. Para. [0132], Connections between SoPECs (when multiple SoPECs are used).)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second circuit of the device as described in Daemen to include a plurality of second circuits of the device taught in Walmsley because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Walmsley’s plurality of second circuits of the device is comparable to the second circuit of Daemen because both circuits include state values that are utilized as input to generate fingerprints of the state values. It is within the capabilities of one of ordinary skill in the art to modify the second circuit of the device in Daemen to include a plurality of second circuits of the device in Walmsley with the predictable result of determining the state values from two or more circuits as input for the fingerprint generator.  
Regarding claim 2, Daemen, in combination with Walmsley, teaches the method of claim 1, comprising: providing the first fingerprint to the plurality of second circuits that determine the first states, one or more of the plurality of second circuits performing operations based on the first fingerprint to determine the second states (Walmsley: Para. [0218], Para. [0225]-[0226], Para. [0228], Thus A can produce SIG.sub.KA(message), but for B to produce an equivalent signature B must produce K.sub.A by being told U.sub.A from A and using B's base key KB. K.sub.A is referred to as a variant key and K.sub.B is referred to as the base key. Therefore, B can produce equivalent signatures from many QA Devices, each of which has its own unique variant of K.sub.B. Since ChipId is unique to a given QA Device, we conveniently use that as U.sub.A. Para. [0236], It is assumed in equivalent signature generation between 4 QA Devices A, B, C that each device has a single keyslot. KeySlot.KeyId of all four keys are the same i.e. KeySlot[A].KeyId=KeySlot[B].KeyId =KeySlot[C].KeyId=KeySlot[D].KeyId. Para. [0239]-[0240], [0296]).
Regarding claim 5, Daemen, in combination with Walmsley, teaches the method of claim 1, wherein the first circuit performs a one-way function to generate the first fingerprint (Daemen: Para. [0107], Multiple authentication processes implementing signature calculation or hash mechanisms, such as for example SHA, are known. Any algorithm capable of using the described encryption function f may be used. The SHA algorithm, and more particularly SHA-3, is an algorithm using a sponge function of the type illustrated in FIG. 4. [a hashing function includes a one way function]).
Regarding claim 8, Daemen, in combination with Walmsley, teaches the method of claim 1, comprising: providing the first fingerprint to a third circuit that controls which of the plurality of second circuits performs a cryptographic operation for a given cycle (Walmsley: Para. [0185], As an example, if a message is sent from QA Device A to QA Device C, but A and C don't share a secret key, then under normal circumstances C cannot trust the message because a signature generated by A cannot be verified by C. However if A and B share secret 1, and B and C share secret 2, and B is allowed to translate signatures for certain messages sent between secret 1 and secret 2, then B can be used as a Translation QA Device to allow those messages to be sent between A and C. [a third device QA Device B, may receive a signature from QA Device A to translate to QA Device C] Para. [0190]).
Regarding claim 9, Claim 9 is rejected under similar rational as claim 1.
Regarding claim 10, Daemen, in combination with Walmsley, teaches the system of claim 9, wherein the second device is an electronic device and the first device is a consumable (Daemen: Fig. 6, Para. [0061], In the example of application to printer cartridges, a cartridge and a printer are equipped with circuits of the type in FIG. 1.).
Regarding claim 11, Daemen, in combination with Walmsley, teaches the system of claim 9, wherein the second device is a printer and the first device is an ink cartridge (Daemen: Fig. 6, Para. [0061], In the example of application to printer cartridges, a cartridge and a printer are equipped with circuits of the type in FIG. 1.).
Regarding claim 12, Daemen, in combination with Walmsley, teaches the system of claim 9, wherein the processing circuitry generates a first digital fingerprint based on first states of the plurality of nodes and generates a second digital fingerprint based on second states of the plurality of nodes (Daemen: Fig. 1-4, Fig. 6, Para. [0108], the printer circuit selects a number NB, for example, randomly. Number NB for example forms message M to be submitted to the sponge function (FIG. 4).  Para. [0107], The SHA algorithm, and more particularly SHA-3, is an algorithm using a sponge function of the type illustrated in FIG. 4. [fingerprint of state of printer circuit is generated by the circuit executing the SHA-3 algorithm using the sponge function] Para. [0061], circuit 1 further comprises an encryption circuit or function 2 (ALGO) implementing one or a plurality of encryption algorithms. Element 2 may be a hardware circuit executing the encryption algorithm in hardware fashion (wired logic), a software function executing a program implemented by a processor (for example, circuit 11) or a combination of both. Para. [0110], In the example of FIG. 6, it is also assumed that the printer (the electronic circuit that it comprises) has the same signature algorithm as the cartridge and that it also calculates (block 66′) a result R′ of signature of number NB. . [second fingerprint of second state of printer circuit is generated based on NB by the circuit executing the SHA-3 algorithm using the sponge function] Para. [0108], Number NB is transmitted by the printer to the circuit of cartridge CART so that the latter submits it to signature algorithm 66, using the sponge function based on encryption function f. Result R or information which is a function of this result is returned by cartridge CART to printer PRT.), the plurality of logic circuits generating the second states based on the first digital fingerprint (Walmsley: Para. [0218], Para. [0225]-[0226], Para. [0228], Thus A can produce SIG.sub.KA(message), but for B to produce an equivalent signature B must produce K.sub.A by being told U.sub.A from A and using B's base key KB. K.sub.A is referred to as a variant key and K.sub.B is referred to as the base key. Therefore, B can produce equivalent signatures from many QA Devices, each of which has its own unique variant of K.sub.B. Since ChipId is unique to a given QA Device, we conveniently use that as U.sub.A. Para. [0236], It is assumed in equivalent signature generation between 4 QA Devices A, B, C that each device has a single keyslot. KeySlot.KeyId of all four keys are the same i.e. KeySlot[A].KeyId=KeySlot[B].KeyId=KeySlot[C].KeyId=KeySlot[D].KeyId. Para. [0239]-[0240], [0296]).
Regarding claim 13, Daemen, in combination with Walmsley, teaches the system of claim 9, the processing circuitry including: one-way circuitry having an input coupled to the plurality of nodes and an output coupled to the plurality of logic circuits, the one-way circuitry configured to perform a cryptographic hash function using states of the plurality of nodes as input (Daemen: Figs. 3-6, Walmsley: Para. [0061], Element 2 may be a hardware circuit executing the encryption algorithm in hardware fashion (wired logic), a software function executing a program implemented by a processor (for example, circuit 11) or a combination of both. Para. [0100], Walmsley: Para. [0218], Para. [0225]-[0226], Para. [0228], Thus A can produce SIG.sub.KA(message), but for B to produce an equivalent signature B must produce K.sub.A by being told U.sub.A from A and using B's base key KB. K.sub.A is referred to as a variant key and K.sub.B is referred to as the base key. Therefore, B can produce equivalent signatures from many QA Devices, each of which has its own unique variant of K.sub.B. Since ChipId is unique to a given QA Device, we conveniently use that as U.sub.A. Para. [0236], Para. [0239]-[0240], [0296]).  
Regarding claim 14, Claim 14 is rejected under similar rational as claim 1.
Regarding claim 15, Daemen, in combination with Walmsley, teaches the device of claim 14, wherein the device is a printer (Daemen: Para. [0036], An embodiment provides a circuit and/or a memory and/or a computer product/program, for a printer.).
Regarding claim 16, Daemen, in combination with Walmsley, teaches the device of claim 14, wherein the processing circuitry is configured to send a signal to the external device requesting the electronic data (Daemen: Para. [0110], The printer is then capable of verifying (block 68, CHECK) whether the signature calculated by the cartridge based on number NB is identical to the signature that it has itself calculated. Para. [0108], Result R or information which is a function of this result is returned by cartridge CART to printer PRT.).
Regarding claim 17, Daemen, in combination with Walmsley, teaches The device of claim 14, the processing circuitry including: one-way circuitry having an input coupled to the plurality of nodes and an output coupled to the plurality of logic circuits, the one-way circuitry configured to perform a cryptographic hash function using states of the plurality of nodes as input (Daemen: Fig. 3, Para. [0107], The SHA algorithm, and more particularly SHA-3, is an algorithm using a sponge function of the type illustrated in FIG. 4. Para. [0108], In the example of FIG. 6, it is assumed in simplified fashion that the printer circuit selects a number NB, for example, randomly. Number NB for example forms message M to be submitted to the sponge function (FIG. 4). Number NB is transmitted by the printer to the circuit of cartridge CART so that the latter submits it to signature algorithm 66, using the sponge function based on encryption function f. Result R or information which is a function of this result is returned by cartridge CART to printer PRT.).
Regarding claim 18, Daemen, in combination with Walmsley, teaches the device of claim 14, the processing circuitry including: cycle circuitry defining a number of cycles for generating the plurality of digital fingerprints (Daemen: Para. [0093], Absorbing phase ABS comprises any number of cycles, for example, four cycles 531, 532, 533 et 534, of application of permutation f to the results of an addition (operations 551, 552, 553, and 554), by codes modulo 7, of one of words P0 to P3, respectively to an initial value 530 for operation 551 or to the result of the previous cycle 531, 532, or 533 for operations 552, 553, and 554. Initial value 530 is for example zero (0) but may be any value, provided for it to be fixed. Para. [0093]-[0095]).
Regarding claim 23, Claim 23 is rejected under the same rational as claim 8.
Regarding claim 24, Claim 24 is rejected under similar rational as claim 1.
Regarding claim 25, Daemen, in combination with Walmsley, teaches the device of claim 24, wherein the device is an ink cartridge and the electronic device is a printer device (Daemen: Fig. 6, Para. [0061], In the example of application to printer cartridges, a cartridge and a printer are equipped with circuits of the type in FIG. 1.).
Regarding claim 26, Claim 26 is rejected under similar rational as claim 17.

Claim(s) 3-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daemen et al. (US 2019/0222421; Hereinafter “Daemen”) in view of Walmsley (US 2009/0213427) in view of Kitamura et al. (US 2013/0293918; Hereinafter “Kitamura”).
Regarding claim 3, Daemen, in combination with Walmsley, teaches the method of claim 1, wherein the second fingerprint is generated using a hash function (Daemen: Para. [0110], The printer is then capable of verifying (block 68, CHECK) whether the signature calculated by the cartridge based on number NB is identical to the signature that it has itself calculated. Para. [0107], Multiple authentication processes implementing signature calculation or hash mechanisms, such as for example SHA, are known.). Daemen, in combination with Walmsley, does not explicitly teach the method comprising: generating the second states of the plurality of second circuits based on the second fingerprint. 
In an analogous art, Kitamura teaches the method comprising: generating the second states of the plurality of second circuits based on the second fingerprint (Kitamura: Claim 4, the memory control unit calculates one hash value for each unit in which fiscal information is appended to the first memory unit based on at least two units of information including the appended unit of fiscal information and the first hash value already written to the second memory unit, and writes the calculated hash value as the new first hash value in the second memory unit; the hash value acquisition unit acquires the new first hash value from the second memory unit through the memory control unit; and the hash value calculation unit calculates one hash value based on at least two units of information including the one unit of fiscal information and the already calculated second hash value each time the one unit of appended fiscal information is read from the first memory unit, and uses the calculated hash value as the new second hash value. )
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kitamura with the system and method of Daemen and Walmsley to include comprising: generating the second states of the plurality of second circuits based on the second fingerprint because this functionality provides for detection and prevention of tampering (Kitamura: Para. [0005]).
Regarding claim 4, Daemen, in combination with Walmsley, teaches the method of claim 3, wherein the plurality of second circuits generate the second states using a signature function (Walmsley: Para. [0179], Digital signatures are used throughout the authentication protocols of the QA Chip Logical Interface. A signature is produced by passing data plus a secret key through a keyed hash function. The signature proves that the data was signed by someone who knew the secret key.).
Regarding claim 19, Claim 19 is rejected under similar rational as claim 3.
Regarding claim 20, Claim 20 is rejected under similar rational as claim 4.

Claim(s) 6-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Daemen et al. (US 2019/0222421; Hereinafter “Daemen”) in view of Walmsley (US 2009/0213427) in view of Silverbook et al. (US 2005/0038755; Hereinafter “Silverbook”).
Regarding claim 6, Daemen, in combination with Walmsley, teaches the method of claim 1. Daemen, in combination with Walmsley, does not explicitly teach comprising: modifying clock signals of the device based on the first fingerprint.  
In an analogous art, Silverbook teaches comprising: modifying clock signals of the device based on the first fingerprint (Silverbook: Claim 2, the step of providing first and second clock signals to the respective first and second active devices, the timing of the change of state of each device being dependent on the clock signal supplied to it.).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Silverbook with the system and method of Daemen and Walmsley to include comprising: modifying clock signals of the device based on the first fingerprint because this functionality provides for detection of cloned consumables (Silverbook: Para. [0817]).
Regarding claim 7, Daemen, in combination with Walmsley and Silverbook, teaches the method of claim 6, wherein operations performed by the plurality of second circuits are based on the clock signals modified (Silverbook: Claim 2, the step of providing first and second clock signals to the respective first and second active devices, the timing of the change of state of each device being dependent on the clock signal supplied to it.).
Regarding claims 21-22, Claims 21-22 are rejected under similar rational as claims 6-7, respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437